Citation Nr: 0715191	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the veteran testified at a 
Travel Board hearing before the undersigned at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reflected complaints of right 
ankle pain in June 1995.  The diagnosis was mild arthritis.  
There was no further treatment or diagnosis.  The veteran has 
reported that he twisted his left ankle during service and 
had a chipped bone in his left ankle.  However, there is no 
record of complaints, finding, treatment, or diagnosis of a 
left ankle disability.  

A VA examination was conducted in June 2004 which revealed 
normal ankles, bilaterally.  X-rays of the left ankle were 
normal other than a small calcaneal spur.  Although the VA 
examiner apparently requested x-rays of both ankles, the file 
actually only contains a report of an x-ray of the left 
ankle.  Since there is an inservice diagnosis of arthritis, 
x-rays should be conducted to confirm that the veteran has 
arthritis of the right ankle based on x-ray findings.  

At his personal hearing, the veteran testified that he has 
received treatment for his ankles from L.P., M.D., as well as 
the Trident Medical Center.  He stated that he underwent 
physical therapy during the Summer of 2005.  The medical 
records from Dr. L.P. and the Trident Medical Center are 
dated through April 2004.  When reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These 
records should be obtained in compliance with VA's duty to 
assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment with L.P., 
M.D., as well as the Trident Medical 
Center.  In particular, these records 
should include treatment provided during 
the Summer of 2005, as well as at any 
other time.  

2.  Schedule the veteran for a VA orthopedic 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  X-rays of 
the right ankle should be taken.  The 
examiner should specifically determine if the 
veteran has arthritis of the right ankle as 
shown on x-rays.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current ankle disability is 
related to service.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




